DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19, in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that a search for the subject matter of claims of Groups I-III would allegedly be co-extensive; thus, examining the claims of Groups I-III would allegedly be co-extensive, and thus there allegedly would not be a serious burden on the Examiner.  This is not found persuasive because the Restriction Requirement documents each of the following applies; each separately establishing serious burden:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above [set forth prior to Item 5 in the Restriction Requirement] and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification (differing groups with differing classifications.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries) (emphasis added).
As discussed in MPEP 808.02 there are three separate considerations that document serious burden: (A) Separate classification thereof; (B) A separate status in the art, and (C) A different field of search.  This section states, “the examiner must show by appropriate explanation one of the following”.  All three have been documented; only one of these establishes serious burden is present, if restriction were not required.  Thus, the serious burden has been established in the manner required by this MPEP section.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of:
(i) perflubron as the oil; 
(ii) 5% dextrose as the aqueous medium; 
(iii) a fluorocarbon surfactant having the formula (F3C)-(CF2)a-(CH2)b-(OCH2CH2)c-OH, where a is 3 to 5, b is 2 and c is 5 to 6; and 
(iv) a droplet size of less than about 100 nm (construed to be claim 18 reads on the choices under (i), (ii) & (iii), but not claim 19),
claims 1-4, 6-9, and 16-19 read on the elected species, in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that see above.  This is not found persuasive because see above.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.
Claims 4-5, 10-15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.
Claim 4 has been withdrawn, in that the ranges of (iii) elected under a and c are construed to correspond to a mixture of more than one polyfluorocarbon surfactant. The Examiner notes that no claim limits fluorocarbon surfactant to the specific choices under a, b and c.  The claim closest to that elected is claim 9, without requiring any values for a, b or c.  Any compound reading on claim 9 is construed to correspond to the elected species (iii), as currently claimed.

Double Patenting
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). (As evidenced by the specification, 5:1-2, perflubron is the same as perfluorooctylbromide, PFOB).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Confusingly, the claim does not define values or ranges for a, b or c.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The claim does not define values or ranges for a, b or c, which are construed as essential to the claimed microemulsions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis et al. (“A Novel Class of Nonionic Microemulsions: Fluorocarbons in Aqueous Solutions of Fluorinated Poly(oxyethylene) Surfactants’; 1984; J. Am. Chem. Soc.; 106: 6162-6172).
Mathis teaches infinitely stable nonionic microemulsions have been prepared from a ternary mixture of water, fluorocarbon (e.g., perfluorodecaline) and a perfluoralkylpoly(oxyethylene) surfactant; ternary phase diagrams were drawn for the microemulsion domains for a few systems.  Solubilizations of fluorocarbon can be brought up to 50 wt%, resulting in exceptionally high solubility of gases into microemulsions (abstract).
Fluorinated Surfactants are described as Poly(oxyethylene) perfluoroalkyl surfactants CmF2m+1CH2-(OC2H4)nOH.  Surfactants that formed microemulsions include 716 (i.e., instant claim 9 formula where a is 6, b is 1 and c is 6), 715 (i.e., instant claim 9 formula where a is 6, b is 1 and c is 5; see formula at Figure 5) and 615 (i.e., instant claim 9 formula where a is 5, b is 1 and c is 5, see formula at Figure 4) (Table II; 6166, rd paragraph; Table 3) compounds closely related to the elected surfactant.  Water or Ringer’s lactate may be used (Figure 6; 6168, 6th pargraph).
Calculation of the size of droplets give external radius of 94.4 Å (6169, 3rd paragraph), i.e., 9.44 nm, for a diameter of 18.9 nm, in the range of claim 18.  The microemulsions are defined as being in size less than 500 Å (50 nm). These microemulsions are simply prepared by selecting appropriate surfactant-fluorocarbon pairs and mixing them in adequate molar ratio to an aqueous solution.  Hihg solubilization of fluorinated compounds are therefore possible, allowing in turn a high solubility of gases in the fluorinated microemulsion (6171, Conclusion).

Claim(s) 1-3, 7-9, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kaler et al. (WO 94/19101 A1; 1994).
Kaler teaches microemulsifying fluorinated oils (title); the microemulsion includes fluorinated surfactant, fluorinated oil and water; examples include water, perfluorodecalin, zonyl FSO-100 (n-alkyl polyglycol ether with a perfluorinated alkyl chain); the microemulsions are useful in treating body organs and delivering medicaments (abstract).
It has been an object to form “microemulsions” where the domains of oil and water have characteristic size of less than about 100nm (2:22-24).  Microemulsions are advantageous because the small particle size does not appear to provoke the particle-size dependent side effects (flu-like symptoms, fever) found in the use of emulsions.  It is also likely that the small microemulsion particle size significantly increases the half-life time of the microemulsion in the blood (2:35-3:3).

Suitable fluorinated oils include Applicant elected 1-bromo-perfluorooctane (PFOB) (4:11-13); this fluorinated oil is also claimed (claim 11).  Suitable fluorinated surfactants include a n-alkyl polyglycol ether with a perfluorinated alkyl chain, such as commercially available Zonyl FSN-100 (4:14-18); this fluorinated surfactant is also claimed (claim 10), as is FSO-100.
A fluorinated surfactant will microemulsify a fluorinated oil and water, if the temperature and concentration of the surfactant are correct (8:24-27) (i.e., an embodiment reading on claim 3).
The formula of fluorinated non-ionic surfactants characterized as non-ionic n-alkyl polyglycol ether with a perfluorinated alkyl chain, wherein the hydrophobic portion contains i carbons and j ethyloxy groups, hereinafter noted as FCiEj, is characterized as the type F-(CF2)i)-CH2-CH2-O-(CH2-CH2-O)j-H (7:31-36).  It is noted that FSO-100 or Zonyl FSO-100 is identified as being approximately FC7.5E8 (8:10-11; i.e., this polyfluorocarbon surfactant has the structure of claim 9, where approximately a is 6-7, b is 2 and c is 8, similar to the elected combination of compounds under (iii)).  FSN-100 is taught to be approximately fC8E10 (4:17-18; i.e., this polyfluorocarbon surfactant has the structure of claim 9, where approximately a is 7, b is 2 and c is 10, similar to the elected combination of compounds under (iii)).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6-9, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al. (“A Novel Class of Nonionic Microemulsions: Fluorocarbons in Aqueous Solutions of Fluorinated Poly(oxyethylene) Surfactants’; 1984; J. Am. Chem. Soc.; 106: 6162-6172 as applied to claims 1, 3, 7-9, 16, 18 above, and further in view of Date et al. (“Design and Evaluation of Microemulsions for Improved Parenteral Delivery of Propofol”; 2007; AAPS Pharm. Sci. Tech.; 9(1)): 138-145; DOI: 10.1208/s12249-007-9023-7).
Regarding claims 1, 3, 7-9, 16, 18, including independent claim 1, from which claim 6 depends, the anticipation rejection is set forth above.  Regarding claim 6, Mathis does not teach Applicant elected 5% dextrose solution as the aqueous medium.  However, Mathis does recognize that aqueous solution alternatives to water should be evaluated for forming microemulsions, and does so using Ringer’s lactate (Table 3, Figure 6).
Date describes commercial propofol oil-in-water emulsions (138, 2nd paragraph); the purpose of the investigation was to evaluate the potential of microemulsions to improve parenteral delivery of propofol (abstract).  The evaluation included the effect of various aqueous vehicles, which included 5% w/v dextrose solution, which is isosmotic to blood, and employed for the development of parental formulations (139-140, bridging paragraph).
Small changes in globule size is reported for dextrose compared to water formulations (Figure 2).  The skilled artisan would have recognized the importance of isosmotic aqueous phase for the Mathis microemulsions, and substituted 5% dextrose in place of the water in the Mathis microemulsions, giving embodiments of claim 6.  The .

Claim 1-3, 6-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. (WO 94/19101 A1; 1994) as applied to claims 1-3, 7-9, 16-18 above, and further in view of Date et al. (“Design and Evaluation of Microemulsions for Improved Parenteral Delivery of Propofol”; 2007; AAPS Pharm. Sci. Tech.; 9(1)): 138-145; DOI: 10.1208/s12249-007-9023-7).
The teachings of Kaler are set forth above, with reasons claims 1-3, 7-9, 16-18 are anticipated.  Regarding claim 6, Kaler does not teach 5% dextrose solution as the aqueous medium.
Date describes commercial propofol oil-in-water emulsions (138, 2nd paragraph); the purpose of the investigation was to evaluate the potential of microemulsions to improve parenteral delivery of propofol (abstract).  The evaluation included the effect of various aqueous vehicles, which included 5% w/v dextrose solution, which is isosmotic to blood, and employed for the development of parental formulations (139-140, bridging paragraph).
Small changes in globule size is reported for dextrose compared to water formulations (Figure 2).  The skilled artisan would have recognized the importance of isosmotic aqueous phase for the Kaler microemulsions (especially, when designed to treat conditions in the body, suggesting parental applications), and substituted 5% 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611